DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 3 is objected to because of an antecedence issue. It is suggested Applicants amend the claim as follows:
-- The platform as claimed in claim 1, wherein a [[the]] step configuration requirements component generates configuration values based on validated data points, wherein the configuration values are JSON configuration values. --
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claim 1 recites "A computer-implemented low-code development platform" featuring a step macro comprising "a step configuration generator" and "an execution code generator". However, the claim lacks mention of hardware components for implementing the platform and recited generators. Thus, under a broadest reasonable interpretation, claim 1 can be viewed as being implemented only in software, which is non-statutory. See MPEP 2106. It is suggested that Applicants amend this claim by reciting that hardware elements are used to implement the recited limitations.
Dependent claims 2-10, taken as a whole respectively with claim 1, do not overcome the deficiency of claim 1 and, therefore, are rejected for the same reasons as claim 1.

Claim 20 recites program instructions embodied on "a computer-readable storage medium." Using the broadest reasonable interpretation, in light of Applicant's specification (page 31:13-19), such a medium can encompass transitory signals, which are non-statutory. See MPEP 2106. It is suggested Applicants amend the claim to recite the limitations are only embodied on a non-transitory computer-readable storage medium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 8-11, 15, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20170068525 A1 - hereinafter "Johnston".

With respect to claim 1, Johnston teaches,
A computer-implemented low-code development platform including a user interface and having access to a library of step macros configured for user configuration and interconnection via the user interface to generate executable code, each step macro comprising: - "FIG. 1 illustrates an example computing environment 100 (platform), according to one embodiment. As shown, the computing environment 100 includes a computing system 110 connected via the network 120 to a plurality of server computing systems 130A-N." [0022]. "As also shown, each server computing system 130A-N also includes a BDA tool 136 (step macro), which performs the techniques presented herein." [0028]
a step configuration generator configured to generate a step configuration file, wherein the step configuration file is based on user-configurable data points configurable via the user interface; and, - "As shown, the computing system 110 provides a Big Data Assistant (BDA) user interface 112, which allows users to interact with the server computing systems 130A-N." [0023]. "The BDA user interface 112 communicates with the BDA tool 136 using Representational State Transfer (REST), which, in general, is a stateless, client-server, cacheable communications protocol." [0029]. "FIG. 2 illustrates an example of a GUI 200, which can be used as the BDA user interface 112 described relative to FIG. 1, according to one embodiment. As shown, the GUI 200 includes, without limitation, a window 210, a window 220 and a window 230. Window 210 includes a definition configuration panel 202 that allows a user to create big data definitions (step configuration file). The definition configuration panel 202 includes various information fields 204A-N that allow a user to specify metadata (e.g., Name, Description, Type, Handler, . . . , Processing operations, etc.) associated with a big data definition." [0032]
an execution code generator configured to generate executable code in the form of a compiled step file configured for storage in memory and execution by a processor of a computing system, - "FIG. 3 further illustrates an example of the BDA tool 136 (step macro) described relative to FIG. 1, according to one embodiment. As shown, the BDA tool 136 includes a code generation component 302 and an orchestration component 304. In one embodiment, once a user creates and deploys the big data definition (e.g., using the GUI 200), the BDA tool 136 receives the big data definitions, uses the code generation component 302 to generate executable code, and uses the orchestration component 304 to deploy (or make visible) the executable code to one or more applications 134, which may or may not be currently processing (or executing) a particular transaction." [0037]; Fig. 7; wherein the execution code generator receives and inputs the step configuration file into a metaprogramming component configured to interpret the user-configurable data points of the step configuration file and to generate and output the compiled step file. - "In one embodiment, once a user creates and deploys the big data definition (step configuration file) (e.g., using the GUI 200), the BDA tool 136 receives the big data definitions, uses the code generation component 302 to generate executable code, and uses the orchestration component 304 to deploy (or make visible) the executable code to one or more applications 134, which may or may not be currently processing (or executing) a particular transaction." [0037]. "In one embodiment, the code generation component 302 generates artifacts (e.g., source code) based on the software components encapsulated within the big data definitions. In one embodiment, the code generation component 302 uses a code generator based on Apache (e.g., such as Velocity, etc.) to generate the source code. However, in general, the code generation component 302 can use any code generation tool to generate the source code. Once the code generation component 302 generates the source code, the code generation component 302 compiles the source code and provides executable code to a staging directory." [0038]. Logic for compiling the source code is interpreted as the metaprogramming component.

With respect to claim 11, Johnston teaches,
A computer-implemented method of executable code generation using a low-code development platform including a user interface and having access to a library of step macros configured for user configuration and interconnection via the user interface, the method comprising:
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 20, Johnston teaches,
A computer program product for executable code generation using a low-code development platform including a user interface and having access to a library of step macros configured for user configuration and interconnection via the user interface, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: - Fig. 7
These limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 5 and 15, Johnston teaches,
wherein the step configuration generator is configured to store the step configuration file in a source control repository, wherein the source control repository is a version control repository. - "The “Submit to List” button 212 allows a user to add a created big data definition to a definition list panel 214 (within window 220)." [0033] "As shown, the definition list panel 214 (within window 220) illustrates to the user the list of big data definitions (e.g., Definition 1, Definition 2, . . . , Definition N) the user has created with the definition configuration panel 202. Window 220 includes a “Modify” button 216 and a “Remove” button 218, that allow a user to modify and remove, respectively, one or more big data definitions from the definition list panel 214 (source control repository)." [0034] 

With respect to claims 6 and 16, Johnston teaches,
wherein the step configuration generator includes a configuration code interpreter configured to define a graphical element based on the step configuration file, wherein the graphical element is configured for display and user manipulation via the user interface. - "FIG. 2 illustrates an example of a GUI 200, which can be used as the BDA user interface 112 described relative to FIG. 1, according to one embodiment. As shown, the GUI 200 includes, without limitation, a window 210, a window 220 and a window 230. Window 210 (graphical element) includes a definition configuration panel 202 that allows a user to create big data definitions (step configuration file). The definition configuration panel 202 includes various information fields 204A-N that allow a user to specify metadata (e.g., Name, Description, Type, Handler, . . . , Processing operations, etc.) associated with a big data definition." [0032]

With respect to claim 8, Johnston teaches,
wherein the compiled step file includes one or more execution functions usable in generating one or more of: ...runtime results. - "As mentioned above, each big data definition encapsulates information (e.g., metadata) specified in the set of inputs into a set of reusable software components. For example, in one embodiment, the set of inputs can include at least an output from a deployment of an executable code component generated from at least another big data definition. In one embodiment, the output of the executable code component, once deployed, is provided as an input to a deployment of an executable component generated from at least another big data definition." [0049]

With respect to claim 9, Johnston teaches,
wherein the user interface is defined by the step macro. - "As shown, the method 500 begins at step 502, where the BDA tool 136 (step macro) receives (via the BDA user interface 112) a set of inputs to apply to at least one big data definition." [0049]

With respect to claim 10, Johnston teaches,
wherein the executable code is compiled source code in the form of computer program code stored as a series of instructions or commands on a non-transitory computer-readable medium. - "In one embodiment, the code generation component 302 generates artifacts (e.g., source code) based on the software components encapsulated within the big data definitions. In one embodiment, the code generation component 302 uses a code generator based on Apache (e.g., such as Velocity, etc.) to generate the source code. However, in general, the code generation component 302 can use any code generation tool to generate the source code. Once the code generation component 302 generates the source code, the code generation component 302 compiles the source code and provides executable code to a staging directory." [0038][0060].

With respect to claim 18, Johnston teaches,
wherein interpreting the user-configurable data points of the step configuration file includes interpreting the user-configurable data points of the step configuration file with the step macro file to generate and output the compiled step file. - "In one embodiment, once a user creates and deploys the big data definition (step configuration file) (e.g., using the GUI 200), the BDA tool 136 receives the big data definitions, uses the code generation component 302 to generate executable code (compiled step file), and uses the orchestration component 304 to deploy (or make visible) the executable code to one or more applications 134, which may or may not be currently processing (or executing) a particular transaction." [0037]. "In one embodiment, the code generation component 302 generates artifacts (e.g., source code) based on the software components encapsulated within the big data definitions. In one embodiment, the code generation component 302 uses a code generator based on Apache (e.g., such as Velocity, etc.) to generate the source code. However, in general, the code generation component 302 can use any code generation tool to generate the source code. Once the code generation component 302 generates the source code, the code generation component 302 compiles the source code and provides executable code (compiled step file) to a staging directory." [0038]. Logic for compiling the source code is interpreted as the metaprogramming component.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170068525 A1 - hereinafter "Johnston", in view of US 20170237692 A1 - hereinafter "Sheth".

With respect to claims 2 and 12, Johnston teaches,

wherein the step configuration generator includes a step configuration requirements component including fields for receiving data points for configuration of the step macro - "The definition configuration panel 202 includes various information fields 204A-N that allow a user to specify metadata (e.g., Name, Description, Type, Handler, . . . , Processing operations, etc.) associated with a big data definition." [0032]; Fig. 2; as well as display rules configured to define how the user interface displays data points input into the fields via the user interface. - "The definition configuration panel 202 includes various information fields 204A-N that allow a user to specify metadata (e.g., Name, Description, Type, Handler, . . . , Processing operations, etc.) associated with a big data definition. Using a credit card transaction as a reference example, a user can create (using the definition configuration panel 202) a big data definition to aid one or more applications in processing the credit card transaction. For example, a user can specify a "Name' (such as CTransactionData) for the big data definition in information field 204A..." [0032]; Fig. 2
Johnston does not explicitly teach validation rules configured to define how the user interface validates data points input into the fields via the user interface.
However, in analogous art, Sheth teaches:
"Data entry into forms often require data validation." [0065]
"When the user enters data for a data field and then removes focus from that data field, the validation rules are applied in sequence. For each validation rule, the system 302 checks if the data entered by the user matches the rule or not. If the rule does not match, the corresponding error message is shown to the user and the user is disallowed from proceeding to submit the form." [0066]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Johnston with Sheth's teachings because doing so would provide Johnston's system with the ability to ensure data entered into fields is free from errors, as suggested by Sheth [0066].

With respect to claims 3 and 13, Johnston does not explicitly teach,
wherein a [[the]] step configuration requirements component generates configuration values based on validated data points, wherein the configuration values are JSON configuration values. 
However, in analogous art, Sheth teaches,
"Data entry into forms often require data validation." [0065]
"When the user enters data for a data field and then removes focus from that data field, the validation rules are applied in sequence. For each validation rule, the system 302 checks if the data entered by the user matches the rule or not. If the rule does not match, the corresponding error message is shown to the user and the user is disallowed from proceeding to submit the form." [0066] 
"In anticipation of form submission, the client or the bot 316 can also create a message template. The message template consists of a JSON that is present as field in the form-j son. The values (configuration values) in this template may be overridden by the values in user action data. Further, the values for various data fields in this template may be pointers to the data fields in the rendered form screen. This message template is attached to form and awaits user submission." [0067]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Johnston with Sheth's teachings because doing so would provide Johnston's system with the ability to ensure data entered into fields is free from errors, as suggested by Sheth [0066].

With respect to claims 4 and 14, Sheth teaches,
wherein the step configuration generator includes a configuration code generator configured to convert the configuration values into configuration code based on the validated data points. - "In anticipation of form submission, the client or the bot 316 can also create a message template (configuration code). The message template consists of a JSON that is present as field in the form-j son. The values in this template may be overridden by the values in user action data. Further, the values for various data fields in this template may be pointers to the data fields in the rendered form screen. This message template is attached to form and awaits user submission." [0067]

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170068525 A1 - hereinafter "Johnston", in view of US 5956513 A - hereinafter "McLain, Jr.".

With respect to claims 7 and 17, Johnston does not explicitly teach,
wherein the execution code generator has access to shared functions via a shared library and wherein the execution code generator receives and inputs one or more shared functions into the metaprogramming component together with the step configuration file in order to generate the compiled step file.
However, in analogous art, McLain, Jr., teaches,
"FIG. 1 is a block diagram illustrating the systems architecture of the preferred embodiment. FIG. 1 includes version control 105, configuration data file (CDF) 110, third party header and shared library 115, project library 120, automated build control (ABC) 125, compiler 130, linker 135, executable modules 140, user display 145 and results report 150." (col. 7:39-45)
"The present invention is embodied as ABC 125, which is an executable program on a computer of any type. ABC 125 receives as input CDF 110." (col. 7:46-48)
"After ABC 125 has received and read the CDF 110, it retrieves the specified source modules from a project library 120." (col. 7:64-66)
"One or more of the source modules that are retrieved from the project library 120 can reference the third party header and shared library 115." (col. 8:19-21)
"The compiler 130 compiles the source modules into object modules. The linker 135 links the object modules and combines them into one or more executable modules 140." (col. 9:21-23)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Johnston with McLain, Jr.'s teachings because doing so would provide Johnston's system with the ability to reduce the likelihood of errors occurring during compiling and linking processes, as suggested by McLain, Jr. (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192